EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin Cosenza on 09 September 2021.
The application has been amended as follows: 
In the claims:
Claim 51: the limitation “all thread” in line 7 has been changed to --all of the thread--.
Claim 54: the limitation “the cutting pocket” in line 6 has been changed to --the at least one cutting pocket--.
Claim 55: the limitation “the cutting pocket” in line 6 has been changed to --the at least one cutting pocket--.
Claim 56: the limitation “the cutting pocket” in line 6 has been changed to --the at least one cutting pocket--.
Claim 57: the limitation “the cutting pocket” in line 6 has been changed to --the at least one cutting pocket--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The rejections of dependent claims 47-52 and 54-57 were reversed in the board decision dated 10 November 2020 and Applicant has rewritten claims 47-52 and 54-57 into independent form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791